                   Case 2:90-cv-00520-KJM-DB Document 6724 Filed 06/16/20 Page 1 of 12


               1 DONALD SPECTER – 083925                         MICHAEL W. BIEN – 096891
                 STEVEN FAMA – 099641                            JEFFREY L. BORNSTEIN – 099358
               2 MARGOT MENDELSON – 268583                       ERNEST GALVAN – 196065
                 PRISON LAW OFFICE                               THOMAS NOLAN – 169692
               3 1917 Fifth Street                               LISA ELLS – 243657
                 Berkeley, California 94710-1916                 JENNY S. YELIN – 273601
               4 Telephone: (510) 280-2621                       MICHAEL S. NUNEZ – 280535
                                                                 JESSICA WINTER – 294237
               5 CLAUDIA CENTER – 158255                         MARC J. SHINN-KRANTZ – 312968
                 DISABILITY RIGHTS EDUCATION                     CARA E. TRAPANI – 313411
               6 AND DEFENSE FUND, INC.                          ALEXANDER GOURSE – 321631
                 Ed Roberts Campus                               AMY XU – 330707
               7 3075 Adeline Street, Suite 210                  ROSEN BIEN
                 Berkeley, California 94703-2578                 GALVAN & GRUNFELD LLP
               8 Telephone: (510) 644-2555                       101 Mission Street, Sixth Floor
                                                                 San Francisco, California 94105-1738
               9                                                 Telephone: (415) 433-6830
              10 Attorneys for Plaintiffs
              11
              12                              UNITED STATES DISTRICT COURT
              13                              EASTERN DISTRICT OF CALIFORNIA
              14
              15 RALPH COLEMAN, et al.,                          Case No. 2:90-CV-00520-KJM-DB
              16                Plaintiffs,                      PLAINTIFFS’ RESPONSE TO JUNE 2,
                                                                 2020 ORDER [ECF No. 6700]
              17         v.
                                                                 Judge: Hon. Kimberly J. Mueller
              18 GAVIN NEWSOM, et al.,
              19                Defendants.
              20
              21
              22
              23
              24
              25
              26
              27
              28

[3563055.3]                          PLAINTIFFS’ RESPONSE TO JUNE 2, 2020 ORDER [ECF No. 6700]
                   Case 2:90-cv-00520-KJM-DB Document 6724 Filed 06/16/20 Page 2 of 12


               1          On May 20, 2020, in response to the Court’s April 17, 2020 Order, the parties filed a
               2 stipulation identifying “temporary departures from certain Program Guide requirements”
               3 implemented by Defendants in response to the COVID-19 pandemic. Stip. re: Apr. 17, 2020
               4 Order, ECF No. 6679 at 2. The Court subsequently ordered briefing on three issues: (1) “the
               5 extent to which, if at all, the court can or should approve any measure that falls below Eighth
               6 Amendment requirements as those are memorialized in the Program Guide”; (2) “whether
               7 there is any temporary period of time for such measures to remain in place that survives
               8 scrutiny under applicable legal standards”; and (3) “how specifically ‘hiring authority’ is
               9 defined as used in the attachments to the stipulation.” June 2, 2020 Order, ECF No. 6700 at 1-
              10 2. Plaintiffs’ responses are below.
              11 I.       THE COURT HAS A DUTY TO ADVANCE REMEDIATION OF THE
                          ONGOING EIGHTH AMENDMENT VIOLATIONS IN THIS CASE
              12
                          The Court cannot and should not “approve any measure that falls below Eighth
              13
                   Amendment requirements.” June 2, 2020 Order, ECF No. 6700 at 1. Nor is there a period of
              14
                   time during which such unconstitutional measures may “remain in place” without an
              15
                   acceptable plan to remedy such deficiencies. Id. at 2.
              16
                          “Courts … must not shrink from their obligation to enforce the constitutional rights of
              17
                   all persons, including prisoners.” Brown v. Plata, 563 U.S. 493, 511 (2011) (internal
              18
                   quotation marks omitted). Where, as here, the “government fails to fulfill [its] obligation” to
              19
                   provide adequate mental health care, “the courts have a responsibility to remedy the resulting
              20
                   Eighth Amendment violation.” Id. at 511. In fashioning that remedy, especially in intractable
              21
                   cases like this, courts must take steps to bring defendants closer to, rather than farther from,
              22
                   full remediation of the underlying violations. See id. at 516.
              23
                          It is “undisputed” that the original constitutional violation here—Defendants’
              24
                   “systemic failure to deliver necessary care to mentally ill inmates” in California prisons—
              25
                   persists. See Apr. 4, 2020 Order, ECF No. 6574 at 15 (Mueller, J. concurring); Coleman v.
              26
                   Wilson, 912 F. Supp. 1282, 1316 (E.D. Cal. 1995); see also, e.g., Plata, 563 U.S. at 545;
              27
                   Coleman v. Brown, 938 F. Supp. 2d 955, 990 (E.D. Cal. 2013). Given the “ongoing,
              28

                                                                     1
[3563055.3]                            PLAINTIFFS’ RESPONSE TO JUNE 2, 2020 ORDER [ECF No. 6700]
                   Case 2:90-cv-00520-KJM-DB Document 6724 Filed 06/16/20 Page 3 of 12


               1 intractable nature of this litigation,” this Court has “considerable discretion” in determining
               2 how best to achieve complete remediation. Armstrong v. Brown, 768 F.3d 975, 986 (9th Cir.
               3 2014). Those determinations “must and indeed can only be developed contextually.”
               4 Coleman, 938 F. Supp. 2d at 971 (internal quotation marks omitted). But in no event can this
               5 Court “authorize delayed access to necessary mental health care” consistent with its
               6 constitutional duties. Oct. 10, 2017 Order, ECF No. 5710 at 13.
               7         The context within which this Court must advance remediation while simultaneously
               8 prohibiting delays in necessary care has changed in the face of the coronavirus pandemic. But
               9 this is not the Court’s first encounter with roadblocks to Defendants’ full compliance with the
              10 Eighth Amendment. When similar dire circumstances impeding remediation arose in the long
              11 evolution of this case, the Court acknowledged, but did not approve, care that fell below the
              12 Eighth Amendment and instead required Defendants to take steps to adjust their remediation
              13 efforts to account for the setbacks. See, e.g., July 3, 2019 Order, ECF No. 6212 at 10
              14 (unlicensed MHCBs permissible only “as a stop-gap measure to limit harm to the plaintiff
              15 class”); Mar. 24, 2017 Order, ECF No. 5583 at 14 (noting Defendants’ “responsibility to
              16 maintain an adequate [bed] capacity” despite flooding of inpatient units); Oct. 10, 2017 Order,
              17 ECF No. 5711 at 13, 19, 28 (requiring Defendants to “advance remediation of the Eighth
              18 Amendment [staffing] violation” despite “nationwide shortages of psychiatrists,” yet allowing
              19 Defendants “one year” to “achiev[e] adequate mental health staffing levels”); Apr. 14, 2017
              20 Stip. & Order, ECF No. 5605 at 4 (authorizing operation of unlicensed temporary inpatient
              21 beds while clarifying “approval should not be construed to condone or approve any continua-
              22 tion of wait lists for inpatient care that exceed Program Guide timelines”); Coleman, 938 F.
              23 Supp. 2d at 983 (noting order requiring Defendants to plan for sufficient MHCB beds to allow
              24 for elimination of “totally inappropriate” alternative housing, which remained in use); Mar.
              25 31, 2009 Order, ECF No. 3556 at 5-6 (reinforcing prior orders establishing lack of sufficient
              26 mental health beds while also allowing Defendants to proceed with long-term construction
              27 projects); Feb. 17, 2009 Order, ECF No. 3516 at 1 (“The court finds that the urgent need by
              28 class members for mental health crisis beds persists with such severity that state licensing

                                                                   2
[3563055.3]                           PLAINTIFFS’ RESPONSE TO JUNE 2, 2020 ORDER [ECF No. 6700]
                   Case 2:90-cv-00520-KJM-DB Document 6724 Filed 06/16/20 Page 4 of 12


               1 requirements must temporarily give way to remedy the Eighth Amendment violations that
               2 remain ….”). Even the Supreme Court in affirming the population reduction order in this case
               3 acknowledged the reasonableness of a two-year, rather than immediate, deadline for Defend-
               4 ants to achieve compliance. See Plata, 563 U.S. at 542. But neither it nor this Court ever
               5 sanctioned the patently unconstitutional conditions that remained in the interim. Funda-
               6 mentally, the guiding principle in times of crisis has always been to require “interim step[s]”
               7 towards full remediation. See Plata v. Schwarzenegger, 560 F.3d 976, 980 (9th Cir 2009).
               8         The instant proceedings must proceed against this backdrop. The Constitution requires
               9 that incarcerated persons be protected from substantial and known risks of serious harm.
              10 Farmer v. Brennan, 511 U.S. 825, 828 (1994). And there is no question that the virus presents
              11 such a risk. See Apr. 4, 2020 Order, ECF No. 6574 at 9. Defendants were not providing
              12 constitutionally adequate mental health care prior to the pandemic, and (as described more
              13 fully in Section II, below), the pandemic has only exacerbated those deficiencies. Defendants
              14 repeatedly have acknowledged that “there is no horizon for the impact of the COVID-19
              15 pandemic on the California prison system.” See May 8, 2020 Order, ECF No. 6661 at 11.
              16 While Defendants’ initial crisis management phase of planning for the impact of the virus may
              17 have initially justified increased deference, California’s prisons—like the State itself—are now
              18 transitioning “into an interim … phase of implementation.” See Apr. 24, 2020 Order, ECF
              19 No. 6643 at 2. Defendants’ obligations to provide constitutionally adequate mental health
              20 care, and this Court’s attendant duty to enforce the Eighth Amendment and continue
              21 advancing this case towards complete remediation, do not diminish under this new normal.
              22 See Coleman, 938 F. Supp. 2d at 972; Plata, 563 U.S. at 501, 516. Instead, as Defendants’
              23 response to the virus enters a period of increased stasis, Defendants must take all steps
              24 necessary to both safeguard inmates from disease and provide adequate mental health care.
              25 Meanwhile, the Court must do what it has always done in the face of remedial setbacks:
              26 account for the context of the pandemic while also “not allow[ing] constitutional violations to
              27 continue.” Plata, 563 U.S. at 511; see also Coleman, 938 F. Supp. 2d at 972. So long as the
              28 Court continues to ensure Defendants take adequate steps towards full remediation in light of

                                                                  3
[3563055.3]                           PLAINTIFFS’ RESPONSE TO JUNE 2, 2020 ORDER [ECF No. 6700]
                   Case 2:90-cv-00520-KJM-DB Document 6724 Filed 06/16/20 Page 5 of 12


               1 the pandemic, it is acting within its “broad authority to manage [this] complex litigation.”
               2 Plata v. Brown, 754 F.3d 1070, 1077 (9th Cir. 2014); see also Plata, 563 U.S. at 516.
               3         The parties’ May 20, 2020 stipulation—which identifies Defendants’ temporary
               4 COVID-19 policies that allow for departures from the Program Guide (which in turn
               5 “provides the framework for remediation of the Eighth Amendment violations,” see Apr. 7,
               6 2017 Order, ECF No. 5595 at 13) and other court-ordered requirements—is consistent with
               7 this approach. In agreeing to allow Defendants’ policy modifications to remain in place for
               8 ninety days, Plaintiffs acknowledge that the steps Defendants have taken since the Court
               9 began its heightened oversight of Defendants’ COVID-19 response on March 20, 2020 were
              10 reasonable, interim measures necessary to bring Defendants closer to, rather than farther from,
              11 the level of constitutional compliance that existed prior to the pandemic. See Stip. re: Apr. 17,
              12 2020 Order, ECF No. 6679 at 6. But Plaintiffs never agreed that these policies would
              13 remediate the underlying constitutional violations. There is no question they will not. The
              14 Eighth Amendment violations identified in 1995 persisted prior to the pandemic, and the
              15 mental health treatment now tolerated under Defendants’ temporary policies falls far short of
              16 even the deplorable conditions that existed in February 2020. See Section II.A., infra.
              17         Despite this, the Court can and should issue an order on the parties’ May 20, 2020
              18 stipulation. Specifically, the Court should acknowledge that the policies identified in
              19 Appendix A of the stipulation, ECF No. 6679 at 9-29, constitute “stop-gap measure[s]”
              20 developed by Defendants “to limit harm to the plaintiff class” on a temporary basis in light of
              21 the initial crisis management phase of their COVID-19 response. See July 3, 2019 Order, ECF
              22 No. 6212 at 10. However, now that three months have passed and Defendants are beginning
              23 to transition into a secondary response phase, the Court should also make clear that these
              24 policies are woefully insufficient to ensure that Defendants meet their constitutional obligation
              25 to deliver adequate mental health care. To that end, the Court’s order on the parties’
              26 stipulation should also affirmatively hold that Defendants’ temporary COVID-19 policy
              27 modifications violate the Program Guide, and thereby the Eighth Amendment.
              28

                                                                  4
[3563055.3]                           PLAINTIFFS’ RESPONSE TO JUNE 2, 2020 ORDER [ECF No. 6700]
                   Case 2:90-cv-00520-KJM-DB Document 6724 Filed 06/16/20 Page 6 of 12


               1          A.      Recent Rulings Approving Emergency Restrictions of Federal Rights Do
                                  Not Authorize This Court to Approve Constitutionally Deficient Care
               2
                          A few federal courts have recently issued rulings suggesting that temporary restrictions
               3
                   on civil liberties may be necessary in light of the pandemic. See, e.g., South Bay United
               4
                   Pentecostal Church v. Newsom, 959 F.3d 938, 946 (9th Cir. 2020), cert. denied Case No. 19-
               5
                   A1044, 2020 WL 2813056 (S.Ct. May 29, 2020); In re Abbott, 954 F.3d 772, 778 (5th Cir.
               6
                   2020) (citing Jacobson v. Commonwealth of Mass., 197 U.S. 11, 30 (1905)). Defendants have
               7
                   cited such cases to argue that they may implement emergency measures that curtail
               8
                   constitutional rights. See Defs.’ Reconsideration Mot., ECF No. 6612 at 5 (Apr. 15, 2020).
               9
                   While these cases do acknowledge that the executive enjoys broad power to address
              10
                   emergencies, they also emphasize the judiciary’s duty to limit infringement on constitutional
              11
                   rights to the greatest extent possible.
              12
                          The Court’s April 24, 2020 Order recognized that allowing a government to minimally
              13
                   restrict certain civil liberties on a temporary, emergency basis is distinct from easing Defend-
              14
                   ants’ affirmative obligations in this case to remedy entrenched, longstanding Eighth Amend-
              15
                   ment violations. See Apr. 24, 2020 Order, ECF No. 6639 at 8 (finding neither Abbott nor
              16
                   Jacobson “arose in the context of state action undertaken by state actors subject to prior reme-
              17
                   dial orders of a federal court”). In the 100-plus-year-old Jacobson case, on which Abbott and
              18
                   South Bay United rely, the Supreme Court affirmed Cambridge Massachusetts’s imposition of
              19
                   a five-dollar fine on a resident who refused to comply with the city’s mandatory vaccination
              20
                   regime enacted in response to a smallpox outbreak. See Jacobson, 197 U.S. at 12. Notwith-
              21
                   standing that permitting a single small fine for refusing to vaccinate is a far cry from denying
              22
                   35,000 people sufficient mental health care to avoid “[n]eedless suffering and death,” see
              23
                   Plata 563 U.S. at 501, Jacobson is distinguishable due to the narrowness of its framework for
              24
                   assessing emergency exercises of state authority during a public health crisis. Specifically,
              25
                   Jacobson held that if a government imposes a restriction that “is, beyond all question, a plain
              26
                   palpable invasion of rights secured by the fundamental law, it is the duty of the courts to so
              27
                   adjudge, and thereby give effect to the Constitution.” 197 U.S. at 31. Such is the case here.
              28

                                                                    5
[3563055.3]                            PLAINTIFFS’ RESPONSE TO JUNE 2, 2020 ORDER [ECF No. 6700]
                   Case 2:90-cv-00520-KJM-DB Document 6724 Filed 06/16/20 Page 7 of 12


               1          The Eighth Amendment’s proscription on “unnecessary and wanton infliction of pain”
               2 is plainly part of the fundamental law to which Jacobson refers. See, e.g., Plata, 563 U.S. at
               3 510; Hoptowit v. Ray, 682 F.2d 1237, 1246 (9th Cir. 1982). As this Court stressed, “the
               4 seriously mentally ill individuals housed behind bars in this state [] have the absolute,
               5 undeniable right to constitutionally adequate treatment and care.” Dec. 17, 2019 Order, ECF
               6 No. 6427 at 45. Especially in light of Defendants’ decades-long failure to provide such care, it
               7 is “beyond all question” that this ongoing violation constitutes “a plain, palpable invasion of
               8 rights secured” by the Coleman class. See Jacobson, 197 U.S. at 31.
               9          The Sixth Circuit’s recent decision in Adams & Boyle, P.C. v. Slatery, 956 F.3d 913
              10 (6th Cir. 2020), addressing Tennessee’s COVID-19 restrictions on abortion, supports this
              11 conclusion. There, the Court rejected the state’s attempt to postpone abortions during the
              12 pandemic, reasoning that while the “context [of the pandemic] matters,” courts must not
              13 “countenance … the notion that COVID-19 has somehow demoted [fundamental rights] to
              14 second-class rights, enforceable against only the most extreme and outlandish violations.” Id.
              15 at 927. Citing Ex Parte Milligan, 71 U.S. (4 Wall.) 2 (1866), for the point that “[t]he
              16 Constitution … covers with the shield of its protection all classes of men, at all times, and
              17 under all circumstances,” the Sixth Circuit went on to explain that “[s]uch a notion is
              18 incompatible not only with Jacobson, but also with American constitutional law writ large.”
              19 Id.; see also U.S. v. Bollman, 24 F. Cas. 1189, 1192 (C.C.D.D.C. 1807) (“The constitution was
              20 made for times of commotion. … In cases of emergency … this court is bound by the law and
              21 the constitution in all events.”).
              22          Neither Jacobson nor its progeny forbid this Court from supervising Defendants’
              23 attempts to address the COVID-19 crisis here. Indeed, by initiating the task force and
              24 deploying its Special Master, the Court has taken reasonable steps to ensure Defendants’
              25 deviations from the longstanding remedy are as narrow and short-lived as possible. And
              26 Defendants have welcomed these enhanced oversight measures. That said, the Court cannot
              27 defer remediation indefinitely. See Section I, supra. Given that Defendants’ crisis
              28 management phase has ended, see Apr. 24, 2020 Order, ECF No. 6643 at 2, the constitutional

                                                                   6
[3563055.3]                           PLAINTIFFS’ RESPONSE TO JUNE 2, 2020 ORDER [ECF No. 6700]
                   Case 2:90-cv-00520-KJM-DB Document 6724 Filed 06/16/20 Page 8 of 12


               1 leeway tolerated in Abbott and South Bay United is not applicable. Defendants must plan for
               2 how to simultaneously respond to the pandemic and ensure that class members receive
               3 adequate mental health care. Especially given Defendants’ inadequate efforts to date, detailed
               4 next, the Court is well within its discretion to proceed with full enforcement of the Program
               5 Guide and its other numerous remedial orders.
               6 II.      THE COURT CAN AND SHOULD CONTINUE TO ENSURE THAT
                          DEFENDANTS MOVE CLOSER TO, RATHER THAN FARTHER FROM,
               7          FULL REMEDIATION
               8          Although the Court may not approve any measure below Eighth Amendment standards,
               9 it need not sit idly by as Defendants respond to the pandemic (it has not). Now that three
              10 months have passed since Defendants’ initial emergency response and there is “no horizon”
              11 for this new reality, the time is now to address how Defendants will come into full compliance
              12 with the Program Guide and this Court’s remedial orders as rapidly as possible. To facilitate
              13 this goal, and for the reasons set forth above, the Court should issue an order on the parties’
              14 stipulation finding that Defendants’ temporary COVID-19 policies fall far below Program
              15 Guide requirements, and therefore perpetuate the ongoing Eighth Amendment violations.
              16          A.     Defendants Provided Inadequate Mental Health Care Before the
                                 COVID-19 Pandemic And Care Is Even More Deficient Now
              17
                          Defendants’ mental health care system was already in crisis prior to the pandemic.
              18
                   Clinical resources, particularly psychiatry, were severely limited. See, e.g., Psychiatry
              19
                   Vacancy Report, ECF No. 6491 at 4 (reporting 72% of positions filled in February 2020);
              20
                   Oct. 10, 2017 Order, ECF No. 5711 at 13. The suicide rate was astronomical. See Special
              21
                   Master Amended Report re: Access to Inpatient Care in DSH (“DSH Access Report”), ECF
              22
                   No. 6579 at 29 (Apr. 6, 2020). Treatment in the PIPs fell far below minimum standards. Id.
              23
                   And shortages of available treatment space remained rampant, especially at the highest levels
              24
                   of care. See, e.g., Sept. 24, 2018 Order re: Unlicensed Walker Unit, ECF No. 5931 at 2;
              25
                   Nov. 14, 2017 Order re: Unlicensed L-1 Unit, ECF No. 5605 at 2 .
              26
                          The COVID-19 pandemic has seriously exacerbated these preexisting constitutional
              27
                   violations. See, e.g., DSH Access Report at 22-30, 34 (finding pandemic aggravated clinical
              28

                                                                    7
[3563055.3]                           PLAINTIFFS’ RESPONSE TO JUNE 2, 2020 ORDER [ECF No. 6700]
                   Case 2:90-cv-00520-KJM-DB Document 6724 Filed 06/16/20 Page 9 of 12


               1 staffing shortages). Likewise, Defendants’ temporary COVID-19 policies violate Program
               2 Guide requirements and put class members at heightened risk of pain, suffering, and even
               3 death. For example, despite knowing that segregation endangers class members, see Coleman
               4 v. Brown, 28 F. Supp. 3d 1068, 1095 (E.D. Cal. 2014), Defendants’ policies allow for
               5 increased use of solitary confinement-like conditions while decreasing treatment and access to
               6 yard, visiting, and other activities. See, e.g., Defs.’ COVID Plan, ECF No. 6535 at 5-8 (Mar.
               7 27, 2020). Most group therapy has ceased, and most, if not all, clinical contacts now occur
               8 cell-front in high security units, if they occur at all. See, e.g., id. at 4-6, 8-9, 11. Even on non-
               9 quarantined units, Defendants’ policies allow out of cell activities to cease depending on
              10 staffing shortages. Id. at 15-17. Defendants have severely restricted patient movement. See,
              11 e.g., June 12, 2020 Hr’g Tr., ECF No. 6722 at 17:15-17 (“[M]ovements are stopped or very
              12 restricted ….”); DSH Access Report at 51. And literally hundreds of patients await inpatient
              13 care. See Defs.’ Inpatient Waitlist Report, ECF No. 6719 at 11 (June 15, 2020).
              14          B.     The Court Cannot Tolerate Delays in Care and Must Continue to Require
                                 Compliance with Program Guide Requirements
              15
                          While the Court can, and should, acknowledge Defendants’ COVID-19 policies as
              16
                   establishing the floor beyond which Defendants must not fall, the pandemic can no longer
              17
                   excuse ongoing delays in the provision of minimally adequate mental health care. See Oct. 10,
              18
                   2017 Order, ECF No. 5710 at 13. As this Court has found time and again, delayed access to
              19
                   necessary care causes substantial harm and violates the Constitution. See, e.g., Apr. 24, 2020
              20
                   Order, ECF No. 6639 at 2-4 & n.2; Apr. 19, 2017 Order, ECF No. 5610 at 6, 11; Aug. 15,
              21
                   2011 Order, ECF No. 4069 at 5; see also Coleman, 938 F. Supp. 2d at 982 (finding “delays in
              22
                   access to inpatient care and the sequelae therefrom … unconscionable”). Now that
              23
                   Defendants are no longer in their initial crisis management phase, class members’ right to
              24
                   adequate mental health care must be enforced to the maximum possible extent.
              25
                          C.     If Defendants Cannot Provide Constitutional Care Under Current
              26                 Circumstances, They Should Reduce the Population Or Transfer Class
                                 Members to Locations Where Necessary Mental Health Care is Possible
              27
                          Given the realities of the COVID-19 pandemic, Defendants are unlikely to be able to
              28

                                                                    8
[3563055.3]                           PLAINTIFFS’ RESPONSE TO JUNE 2, 2020 ORDER [ECF No. 6700]
                   Case 2:90-cv-00520-KJM-DB Document 6724 Filed 06/16/20 Page 10 of 12


               1 provide minimally adequate mental health care without drastically reducing the Coleman
               2 population. This Court has long recognized that Defendants’ ongoing failure to remedy the
               3 Eighth Amendment violations in this case is inextricably linked to the growing mental health
               4 population. See, e.g., Oct. 10, 2017 Order, ECF No. 5710 at 17 (“In the past twenty-five
               5 years, California’s population of seriously mentally ill inmates has swelled to greater than
               6 38,000, with nearly 10,000 inmate-patients in need of [EOP], MHCB or inpatient mental
               7 health care. Until defendants have sufficient mental health beds and sufficient mental health
               8 staff to meet this demand, they will not be in compliance with the Eighth Amendment.”
               9 (citations omitted)); Dec. 9, 2016 Order, ECF No. 5529 at 4 (finding increase in EOP popula-
              10 tion “red flag” and warning that “demand for these services appears to be exceeding capacity
              11 to provide them”). The pandemic has only increased patients’ stress, fear, and isolation,
              12 exacerbating mental illness, thereby threatening further crowding of the Coleman class. See,
              13 e.g., Defs.’ COVID Plan, ECF No. 6535 at 5 (Mar. 27, 2020) (recognizing “[m]ental health
              14 patients are at increased risk for escalation in depression, anxiety, panic attacks, psychomotor
              15 agitation, psychotic symptoms, delirium, and suicidality during this COVID-19 pandemic”).
              16 Reductions in non-mental health programming, like visiting, yard, education, and work, may
              17 well increase the need for non-class members to access mental health treatment to cope. As
              18 demands for mental health services from class members and people outside the class alike
              19 increase, staffing levels will inexorably decline due to staff illness and other factors. Under
              20 these conditions, Defendants should be taking every possible step to provide more, not less,
              21 mental health treatment than was available prior to the pandemic.
              22          Unfortunately, however, there is still no evidence that Defendants are giving serious
              23 consideration to reducing the Coleman class or temporarily relocating class members to secure
              24 off-site facilities. None of the population reduction measures implemented or announced to
              25 date have targeted Coleman class members. See, e.g., June 12, 2020 Hr’g Tr., ECF No. 6722
              26 at 38:23-39:17. These efforts, while laudable to the extent they reduce population density and
              27 assist in achieving social distancing, will therefore do nothing to aid Defendants in remedia-
              28 ting the ongoing constitutional violations in this case. Defendants have thus far ignored

                                                                   9
[3563055.3]                           PLAINTIFFS’ RESPONSE TO JUNE 2, 2020 ORDER [ECF No. 6700]
                   Case 2:90-cv-00520-KJM-DB Document 6724 Filed 06/16/20 Page 11 of 12


               1 numerous options available to them, including initiating targeted releases of high-risk
               2 Coleman class members or temporarily transferring mentally ill patients to outside facilities.
               3 See, e.g., Joint Report re: Defs’ Social Distancing Plan, ECF No. 6596 at 12-13; Pls.’ Resp. to
               4 Apr. 6, 2020 Order, ECF No. 6584 at 10 n.7. Such steps would start to free up Defendants’
               5 already limited staffing, bed, and clinical space resources and allow them a fighting chance at
               6 providing the mental health treatment required under the Program Guide even in light of the
               7 pandemic. Until such resources shortages are addressed, it cannot be said that Defendants
               8 have a viable plan to meet their obligations under the Eighth Amendment.
               9 III.     DEFINITION OF “HIRING AUTHORITY” AS USED IN THE PARTIES’
                          STIPULATION
              10
                          Finally, CDCR’s Department Operations Manual1 defines “hiring authority” at Section
              11
                   31040.4.3.10 as “any person authorized by the Secretary, CDCR, or the Receiver of the
              12
                   [CCHCS], to hire, discipline and dismiss employees under his or her authority.” Plaintiffs
              13
                   understand that for institutional medical and mental health staff such as psychiatrists, the
              14
                   hiring authority is generally the institution’s Chief Executive Officer. See, e.g., Brizendine
              15
                   Decl., ECF No. 5879-1 ¶ 4 (Aug. 13, 2018) (“As Salinas Valley’s CEO, I served as the hiring
              16
                   authority over all healthcare which includes medical … [and] mental health.”).
              17
                                                           CONCLUSION
              18
                          The Court did not countenance Defendants’ failure to provide necessary mental health
              19
                   care prior to the COVID-19 pandemic; nor should it permit Defendants to fail to do so now.
              20
                   Accordingly, the Court should issue an order on the parties’ May 20, 2020 stipulation, ECF
              21
                   No. 6679, acknowledging that while the policies identified therein establish a temporary floor
              22
                   for the provision of mental health care beyond which Defendants must not fall during the
              23
                   pandemic, those policies nonetheless clearly violate Program Guide requirements, and thereby
              24
                   the Eighth Amendment, and thus cannot be sanctioned by this Court.
              25
              26
                   1
              27    Available at https://www.cdcr.ca.gov/regulations/wp-
                   content/uploads/sites/171/2020/03/2020-DOM-02.27.20.pdf (last visited June 16, 2020).
              28

                                                                   10
[3563055.3]                            PLAINTIFFS’ RESPONSE TO JUNE 2, 2020 ORDER [ECF No. 6700]
                   Case 2:90-cv-00520-KJM-DB Document 6724 Filed 06/16/20 Page 12 of 12


               1 DATED: June 16, 2020                  Respectfully submitted,
               2                                       ROSEN BIEN GALVAN & GRUNFELD LLP
               3
                                                       By: /s/ Cara E. Trapani
               4                                           Cara E. Trapani
               5                                       Attorneys for Plaintiffs
               6
               7
               8
               9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

                                                              11
[3563055.3]                        PLAINTIFFS’ RESPONSE TO JUNE 2, 2020 ORDER [ECF No. 6700]
